Exhibit 10.17.5

 

2,440,000 Shares

 

OLD DOMINION FREIGHT LINE, INC.

 

Common Stock

 

UNDERWRITING AGREEMENT

 

July 20, 2004

 

LEGG MASON WOOD WALKER, INCORPORATED

BB&T CAPITAL MARKETS, A DIVISION OF SCOTT & STRINGFELLOW, INC.

STEPHENS INC.

 

    As Representatives of the Several Underwriters,

c/o Legg Mason Wood Walker, Incorporated

100 Light Street

Baltimore, Maryland 21202

 

Dear Sirs:

 

1. Introductory. Old Dominion Freight Line, Inc., a Virginia corporation
(“Company”) proposes to issue and sell 370,000 shares of its Common Stock, par
value $0.10 per share (“Securities”), and the shareholders listed in Schedule A
hereto (“Selling Shareholders”) propose severally to sell an aggregate of
2,070,000 outstanding shares of the Securities (such 2,440,000 shares of
Securities being hereinafter referred to as the “Firm Securities”). The Company
also proposes to sell to the Underwriters, at the option of the Underwriters, an
aggregate of not more than 366,000 additional shares of its Securities, as set
forth below (such additional shares being hereinafter referred to as the
“Optional Securities”). The Firm Securities and the Optional Securities are
herein collectively called the “Offered Securities”. The Company and the Selling
Shareholders hereby agree with the several Underwriters named in Schedule B
hereto (“Underwriters”) as follows:

 

2. Representations and Warranties of the Company and the Selling Shareholders.
(a) The Company represents and warrants to, and agrees with, the several
Underwriters that:

 

(i) A registration statement on Form S-3 (No. 333-116399) relating to the
Offered Securities, including a form of prospectus, has been filed with the
Securities and Exchange Commission (“Commission”) and either (A) has been
declared effective under the Securities Act of 1933 (“Act”) and is not proposed
to be amended or (B) is proposed to be amended by amendment or post-effective
amendment. If such registration statement (the “initial registration statement”)
has been declared effective, either (A) an additional registration statement
(the “additional registration statement”) relating to the Offered Securities may
have been filed with the Commission pursuant to Rule 462(b) (“Rule 462(b)”)
under the Act and, if so filed, has become effective upon filing pursuant to
such Rule and the Offered Securities all have been duly registered under the Act
pursuant to the initial registration statement and, if applicable, the
additional registration statement or (B) such an additional registration
statement is proposed to be filed with the Commission pursuant to Rule 462(b)
and will become effective upon filing pursuant to such Rule and upon such filing
the Offered Securities will all have been duly registered under the Act pursuant
to the initial registration statement and such additional registration
statement. If the Company does not propose to amend the initial registration
statement or if an additional registration statement has been filed and the
Company does not propose to amend it, and if any post-effective amendment to
either such registration statement has been filed with the Commission prior to
the execution and delivery of this Agreement, the most recent amendment (if any)
to each such registration statement has been



--------------------------------------------------------------------------------

declared effective by the Commission or has become effective upon filing
pursuant to Rule 462(c) (“Rule 462(c)”) under the Act or, in the case of the
additional registration statement, Rule 462(b). For purposes of this Agreement,
“Effective Time” with respect to the initial registration statement or, if filed
prior to the execution and delivery of this Agreement, the additional
registration statement means (A) if the Company has advised the Representatives
that it does not propose to amend such registration statement, the date and time
as of which such registration statement, or the most recent post-effective
amendment thereto (if any) filed prior to the execution and delivery of this
Agreement, was declared effective by the Commission or has become effective upon
filing pursuant to Rule 462(c), or (B) if the Company has advised the
Representatives that it proposes to file an amendment or post-effective
amendment to such registration statement, the date and time as of which such
registration statement, as amended by such amendment or post-effective
amendment, as the case may be, is declared effective by the Commission. If an
additional registration statement has not been filed prior to the execution and
delivery of this Agreement but the Company has advised the Representatives that
it proposes to file one, “Effective Time” with respect to such additional
registration statement means the date and time as of which such registration
statement is filed and becomes effective pursuant to Rule 462(b). “Effective
Date” with respect to the initial registration statement or the additional
registration statement (if any) means the date of the Effective Time thereof.
The initial registration statement, as amended at its Effective Time, including
all material incorporated by reference therein, including all information
contained in the additional registration statement (if any) and deemed to be a
part of the initial registration statement as of the Effective Time of the
additional registration statement pursuant to the General Instructions of the
Form on which it is filed and including all information (if any) deemed to be a
part of the initial registration statement as of its Effective Time pursuant to
Rule 430A(b) (“Rule 430A(b)”) under the Act, is hereinafter referred to as the
“Initial Registration Statement”. The additional registration statement, as
amended at its Effective Time, including the contents of the initial
registration statement incorporated by reference therein and including all
information (if any) deemed to be a part of the additional registration
statement as of its Effective Time pursuant to Rule 430A(b), is hereinafter
referred to as the “Additional Registration Statement”. The Initial Registration
Statement and the Additional Registration Statement are hereinafter referred to
collectively as the “Registration Statements” and individually as a
“Registration Statement”. The form of prospectus relating to the Offered
Securities, as first filed with the Commission pursuant to and in accordance
with Rule 424(b) (“Rule 424(b)”) under the Act or (if no such filing is
required) as included in a Registration Statement, including all material
incorporated by reference in such prospectus, is hereinafter referred to as the
“Prospectus”. No document has been or will be prepared or distributed in
reliance on Rule 434 under the Act.

 

(ii) If the Effective Time of the Initial Registration Statement is prior to the
execution and delivery of this Agreement: (A) on the Effective Date of the
Initial Registration Statement, the Initial Registration Statement conformed in
all material respects to the requirements of the Act and the rules and
regulations of the Commission (“Rules and Regulations”) and did not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
(B) on the Effective Date of the Additional Registration Statement (if any),
each Registration Statement conformed or will conform, in all material respects
to the requirements of the Act and the Rules and Regulations and did not
include, or will not include, any untrue statement of a material fact and did
not omit, or will not omit, to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and (C) on
the date of this Agreement, the Initial Registration Statement and, if the
Effective Time of the Additional Registration Statement is prior to the
execution and delivery of this Agreement, the Additional Registration Statement
each conforms, and at the time of filing of the Prospectus pursuant to Rule
424(b) or (if no such filing is required) at the Effective Date of the
Additional Registration Statement in which the Prospectus is included, each
Registration Statement and the Prospectus will conform, in all material respects
to the requirements of the Act and the Rules and Regulations, and neither of
such documents includes, or will include, any untrue statement of a material
fact or omits, or will omit, to state any material fact required to be stated
therein or necessary to make the statements therein not misleading. If the
Effective Time of the Initial Registration Statement is subsequent to the
execution and delivery of this Agreement: on the Effective Date of the Initial
Registration Statement, the Initial Registration Statement and the Prospectus
will conform in all material respects to the requirements of the Act and the
Rules and Regulations, neither of such documents will include any untrue
statement of a material fact or will omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading,
and no Additional Registration Statement

 

2



--------------------------------------------------------------------------------

has been or will be filed. The two preceding sentences do not apply to
statements in or omissions from a Registration Statement or the Prospectus based
upon written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information is that described as such in Section 7(c) hereof.

 

(iii) The documents incorporated by reference in the Prospectus, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations of the Commission thereunder, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and any further documents so filed and
incorporated by reference in the Prospectus, when such documents are filed with
Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

(iv) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the Commonwealth of Virginia, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Prospectus; and the Company is duly qualified to do business
as a foreign corporation in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
condition (financial or other), business, properties, results of operations or
prospects of the Company and its Subsidiaries taken as a whole (“Material
Adverse Effect”).

 

(v) Each subsidiary of the Company (the “Subsidiaries”) has been duly
incorporated and is an existing corporation in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Prospectus; and each of the Subsidiaries is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
issued and outstanding capital stock of each of the Subsidiaries are owned,
directly or indirectly, by the Company, have been duly authorized and validly
issued and are fully paid and nonassessable, and, except as disclosed in the
Prospectus, are free from liens, encumbrances and defects. Other than its
ownership of each of the Subsidiaries, the Company does not own or control,
either directly or indirectly, any corporation, partnership, limited liability
company, association or other entity.

 

(vi) The Offered Securities and all other outstanding shares of capital stock of
the Company have been duly authorized; all outstanding shares of capital stock
of the Company are, and when the Offered Securities are delivered and paid for
in accordance with this Agreement on each Closing Date (as defined below), such
Offered Securities will be, validly issued, fully paid and nonassessable and
will conform to the description thereof contained in the Prospectus; and the
shareholders of the Company have no preemptive rights with respect to the
Securities.

 

(vii) Except as disclosed in the Prospectus, there are no contracts, agreements
or understandings between the Company and any person that would give rise to a
valid claim against the Company or any Underwriter for a brokerage commission,
finder’s fee or other like payment in connection with this offering.

 

(viii) There are no contracts, agreements or understandings between the Company
and any person granting such person the right to require the Company to file a
registration statement under the Act with respect to any securities of the
Company owned or to be owned by such person or to require the Company to include
such securities in the securities registered pursuant to a Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act.

 

3



--------------------------------------------------------------------------------

(ix) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Company for the consummation of the transactions contemplated by this
Agreement in connection with the sale of the Offered Securities, except such as
have been obtained and made under the Act and such as may be required under
state securities laws or the by-laws or rules and regulations of the National
Association of Securities Dealers, Inc. (“NASD”).

 

(x) The execution, delivery and performance of this Agreement, and the
consummation of the transactions herein contemplated will not (i) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under (a) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its Subsidiaries or any of their properties, (b) any agreement
or instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of such Subsidiaries is bound or to which any of the
properties of the Company or any of its Subsidiaries is subject, or (c) the
charter or by-laws of the Company or any of its Subsidiaries or (ii) result in
the creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Company or any of its Subsidiaries, except where a
breach, violation or default of the type specified in clauses (i)(a) and (i)(b)
above and the liens, charges, claims or encumbrances described in clause (ii)
above would not, individually or in the aggregate, have a Material Adverse
Effect. The Company has full power and authority to authorize, issue and sell
the Offered Securities as contemplated by this Agreement.

 

(xi) This Agreement has been duly authorized, executed and delivered by the
Company.

 

(xii) Except as disclosed in the Prospectus, the Company and each of its
Subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them; and except as
disclosed in the Prospectus, the Company and each of its Subsidiaries hold all
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or to be made
thereof by them.

 

(xiii) The Company and each of its Subsidiaries possess such certificates,
authorities, licenses or permits issued by appropriate governmental agencies or
bodies (“Permits”) necessary to conduct the business now operated by them,
except for such failures to have Permits that would not, individually or in the
aggregate, have a Material Adverse Effect. The Company and each of its
Subsidiaries have not received any notice of proceedings relating to the
revocation or modification of any such Permit that, if determined adversely to
the Company or each of its Subsidiaries, would individually or in the aggregate
have a Material Adverse Effect. The Company and its Subsidiaries have fulfilled
and performed all of their obligations with respect to such Permits, and no
event or change in condition has occurred which allows, or after notice or lapse
of time or both would allow, revocation or termination thereof or result in any
other impairment of the rights of the holder of any such Permit, except as to
such qualifications as are set forth in the Prospectus and except for such
failures, events, or changes which would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(xiv) No labor dispute, strike, slowdown, picketing, or work stoppage, and to
the Company’s knowledge no organizing effort, relating to the employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is imminent which would result in a Material Adverse Effect.

 

(xv) The Company and each of its Subsidiaries own or possess adequate
trademarks, trade names and other rights to inventions, know-how, patents,
copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to the
Company or any of its Subsidiaries, would individually or in the aggregate have
a Material Adverse Effect.

 

(xvi) Except as disclosed in the Prospectus, neither the Company nor any of its
Subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the

 

4



--------------------------------------------------------------------------------

protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate have Material Adverse Effect; and the Company is not aware of
any pending investigation which might lead to such a claim.

 

(xvii) Except as disclosed in the Prospectus, there are no pending actions,
suits or proceedings against or affecting the Company, any of its Subsidiaries
or any of their respective properties that, if determined adversely to the
Company or any of its Subsidiaries, would individually or in the aggregate have
a Material Adverse Effect, or would materially and adversely affect the ability
of the Company to perform its obligations under this Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; and, to
the Company’s knowledge, no such actions, suits or proceedings are threatened
orcontemplated.

 

(xviii) Ernst & Young LLP, who has audited certain of the financial statements
filed with the Commission as part of or incorporated by reference in the
Registration Statement, is an independent registered public accounting firm as
required by the Act and the Rules and Regulations. The financial statements
included or incorporated by reference in the Registration Statement and the
Prospectus present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with the accounting principles
generally accepted in the United States applied on a consistent basis (“GAAP”);
and the as adjusted columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.

 

(xix) Except as disclosed in the Prospectus, since the date of the latest
audited financial statements included in the Prospectus, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Company and its Subsidiaries taken as
a whole. Subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, (i) except in the ordinary course
of business, the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; and (ii) the Company has not purchased any of its outstanding
capital stock, nor declared, paid or otherwise made any dividend or distribution
of any kind on its capital stock other than ordinary and customary dividends.

 

(xx) The Company is subject to the reporting requirements of either Section 13
or Section 15(d) of the Exchange Act and files reports with the Commission on
the Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system. The
Company and the transactions contemplated by this Agreement meet the
requirements and comply with the conditions of the Rules and Regulations and the
Act to the use of a Registration Statement on Form S-3.

 

(xxi) The Company is not and, after giving effect to the offering and sale of
the Offered Securities and the application of the proceeds thereof as described
in the Prospectus, will not be an “investment company” as defined in the
Investment Company Act of 1940.

 

(xxii) Except as would not result in a Material Adverse Effect: (A) all federal,
state and local Tax Returns required to be filed by the Company have been timely
filed; (B) the Company has timely paid all amounts due in respect of Taxes
(whether or not shown on any Tax Return), or has otherwise set up reserves in
accordance with GAAP in respect of all Taxes for any periods not fully
determined and such reserves are reasonable; (C) there are no pending, or to the
Company’s knowledge, threatened, actions or proceedings for the assessment or
collection of Taxes against the Company, and, to the Company’s knowledge, no
authority intends to assess any additional Taxes for any period for which Tax
Returns have been filed; (D) the Company is not currently the beneficiary of any
extension of time within which to file any Tax Return; (E) during the past five
(5) years, no claim has ever been made by an authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction; (F) the Company has withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent

 

5



--------------------------------------------------------------------------------

contractor, creditor, shareholder, or other third party; and (G) the Company has
not waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency. For the
purposes of the foregoing, (x) “Tax” or “Taxes” means any federal, state, local,
or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Internal Revenue Code section 59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, and including any obligation to
indemnify or otherwise assume or succeed to the Tax liability of another person
and (y) “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

(xxiii) The Company and each of its Subsidiaries is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); neither the Company nor any
of its Subsidiaries currently has and at no time in the past has had an
obligation to contribute to a “defined benefit plan” as defined in Section 3(35)
of ERISA, a pension plan subject to the funding standards of Section 302 of
ERISA or Section 412 of the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (the “Code”), a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code; and each “pension plan” (as defined in
Section 3(2) of ERISA) for which the Company or any Subsidiary would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.



 

(xxiv) The Company and each of its Subsidiaries maintains a system of internal
controls sufficient to provide reasonable assurances that (i) material
information relating to the Company, including its Subsidiaries, is made known
to the Company’s Chief Executive Officer and its Chief Financial Officer by
others within those entities, (ii) transactions are executed in accordance with
management’s general or specific authorization; (iii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iv) access to assets is permitted only in accordance with management’s
general or specific authorization; and (v) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company’s auditors and the
Audit Committee of the Board of Directors of the Company have been advised of:
(i) any significant deficiencies and material weaknesses in the design or
operation of internal controls that could adversely affect the Company’s ability
to record, process, summarize, and report financial data; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
role in the Company’s internal controls.

 

(b) Each Selling Shareholder severally represents and warrants to, and agrees
with, the several Underwriters that:

 

(i) This Agreement has been duly authorized, executed and delivered by the
Selling Shareholder.

 

(ii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Selling Shareholder for the consummation of the transactions contemplated by
this Agreement or the Custody Agreement in connection with the sale of the
Offered Securities sold by the Selling Shareholder, except such as have been
obtained and made under the Act and such as may be required under state
securities laws or the by-laws or rules and regulations of the NASD.

 

(iii) The execution, delivery and performance of this Agreement and the Custody
Agreement and the consummation of the transactions herein and therein
contemplated will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (A) any statute, any rule, or
regulation applicable

 

6



--------------------------------------------------------------------------------

to the Selling Shareholder or to transactions of the type contemplated by this
Agreement or the Custody Agreement any order of any governmental agency or body
or any court having jurisdiction over the Selling Shareholder or any of his,
her, or its properties, or (B) any agreement or instrument to which the Selling
Shareholder is a party or by which the Selling Shareholder is bound or to which
any of the properties of the Selling Shareholder is subject, including any trust
agreement.

 

(iv) Such Selling Shareholder has and on each Closing Date hereinafter mentioned
will have valid and unencumbered title to the Offered Securities to be delivered
by such Selling Shareholder on such Closing Date and full right, power and
authority to enter into this Agreement and to sell, assign, transfer and deliver
the Offered Securities to be delivered by such Selling Shareholder on such
Closing Date hereunder; and upon the delivery of and payment for the Offered
Securities on each Closing Date hereunder the several Underwriters will acquire
valid and unencumbered title to the Offered Securities to be delivered by such
Selling Shareholder on such Closing Date.



 

(v) Such Selling Shareholder has reviewed and is familiar with the Registration
Statement and the Prospectus and (i) has no knowledge of any information with
regard to the Company or the Subsidiaries which (A) is not disclosed in the
Registration Statement and the Prospectus, and (B) concerns an event or
circumstance that could reasonably be expected to have a Material Adverse
Effect, (ii) has no knowledge of any misstatement of a material fact or failure
to state a material fact necessary to make the statements in the Prospectus, in
light of the circumstances under which they were made, not misleading, and (iii)
is not prompted to sell the Firm Securities to be sold by such Selling
Shareholder by any material information concerning the Company or any Subsidiary
which is not set forth in the Registration Statement and the Prospectus.

 

(vi) Except as disclosed in the Prospectus, there are no contracts, agreements
or understandings between such Selling Shareholder and any person that would
give rise to a valid claim against such Selling Shareholder or any Underwriter
for a brokerage commission, finder’s fee or other like payment in connection
with this offering.

 

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company and each Selling Shareholder
agree, severally and not jointly, to sell to each Underwriter, and each
Underwriter agrees, severally and not jointly, to purchase from the Company and
each Selling Shareholder, at a purchase price of $27.29 per share, that number
of Firm Securities (rounded up or down, as determined by Legg Mason Wood Walker,
Incorporated (“Legg Mason”) in its discretion, in order to avoid fractions)
obtained by multiplying 370,000 Firm Securities in the case of the Company and
the number of Firm Securities set forth opposite the name of such Selling
Shareholder in Schedule A hereto, in the case of a Selling Shareholder, in each
case by a fraction the numerator of which is the number of Firm Securities set
forth opposite the name of such Underwriter in Schedule B hereto and the
denominator of which is the total number of Firm Securities.

 

Certificates in negotiable form for the Offered Securities to be sold by the
Selling Shareholders hereunder have been placed in custody, for delivery under
this Agreement, under Custody Agreements made with American Stock Transfer &
Trust Company, as custodian (“Custodian”). Each Selling Shareholder agrees that
the shares represented by the certificates held in custody for the Selling
Shareholders under such Custody Agreements are subject to the interests of the
Underwriters hereunder, that the arrangements made by the Selling Shareholders
for such custody are to that extent irrevocable, and that the obligations of the
Selling Shareholders hereunder shall not be terminated by operation of law,
whether by the death of any individual Selling Shareholder or the occurrence of
any other event, or in the case of a trust, by the death of any trustee or
trustees or the termination of such trust. If any individual Selling Shareholder
or any such trustee or trustees should die, or if any other such event should
occur, or if any of such trusts should terminate, before the delivery of the
Offered Securities hereunder, certificates for such Offered Securities shall be
delivered by the Custodian in accordance with the terms and conditions of this
Agreement as if such death or other event or termination had not occurred,
regardless of whether or not the Custodian shall have received notice of such
death or other event or termination.

 

7



--------------------------------------------------------------------------------

The Company and the Custodian will deliver the Firm Securities to the
Representatives through the facilities of the Depository Trust Company (“DTC”)
unless the Representatives shall otherwise instruct, for the accounts of the
Underwriters, against payment of the purchase price in Federal (same day) funds
by wire transfer to an account or accounts at a bank or banks designated by the
Company or a Selling Shareholder and reasonably acceptable to Legg Mason drawn
to the order of Old Dominion Freight Line, Inc. in the case of 370,000 shares of
Firm Securities and the shareholders listed on Schedule A hereto in the case of
an aggregate of 2,070,000 shares of Firm Securities, at the office of Scudder
Law Firm, P.C., L.L.O., 411 S. 13th Street, Suite 200, Lincoln, Nebraska 68508,
at 9:00 A.M., Baltimore time, on July 26, 2004, or at such other time not later
than seven full business days thereafter as Legg Mason and the Company
determine, such time being herein referred to as the “First Closing Date”. For
purposes of Rule 15c6-1 under the Exchange Act, the First Closing Date (if later
than the otherwise applicable settlement date) shall be the settlement date for
payment of funds and delivery of securities for all the Offered Securities sold
pursuant to the offering. The certificates for the Firm Securities so to be
delivered will be in definitive or book-entry form, in such denominations and
registered in such names as Legg Mason requests and will be made available for
checking and packaging at the office of DTC or its designated custodian, unless
the Representatives shall otherwise instruct, at least 24 hours prior to the
First Closing Date.

 

In addition, upon written notice from Legg Mason given to the Company from time
to time not more than 30 days subsequent to the date of the Prospectus, the
Underwriters may purchase all or less than all of the Optional Securities at the
purchase price per Security to be paid for the Firm Securities. The Company
agrees to sell to the Underwriters the number of Optional Securities specified
in such notice, and the Underwriters agree, severally and not jointly, to
purchase such Optional Securities. Such Optional Securities shall be purchased
for the account of each Underwriter in the same proportion as the number of Firm
Securities set forth opposite such Underwriter’s name bears to the total number
of Firm Securities (subject to adjustment by Legg Mason to eliminate fractions)
and may be purchased by the Underwriters only for the purpose of covering
over-allotments made in connection with the sale of the Firm Securities. No
Optional Securities shall be sold or delivered unless the Firm Securities
previously have been, or simultaneously are, sold and delivered. The right to
purchase the Optional Securities or any portion thereof may be exercised from
time to time and to the extent not previously exercised may be surrendered and
terminated at any time upon notice by Legg Mason to the Company.

 

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as an “Optional Closing Date”, which may be the First Closing
Date (the First Closing Date and each Optional Closing Date, if any, being
sometimes referred to as a “Closing Date”), shall be determined by Legg Mason
but shall be not later than five full business days after written notice of
election to purchase Optional Securities is given. The Company and the Custodian
will deliver the Optional Securities being purchased on each Optional Closing
Date to the Representatives, through the facilities of DTC unless the
Representatives shall otherwise instruct, for the accounts of the several
Underwriters, against payment of the purchase price therefor in Federal (same
day) funds by wire transfer to an account or accounts at a bank or banks
designated by the Company and reasonably acceptable to Legg Mason drawn to the
order of Old Dominion Freight Line, Inc., at the above office of Scudder Law
Firm, P.C., L.L.O. The certificates for the Optional Securities being purchased
on each Optional Closing Date will be in definitive or book-entry form, in such
denominations and registered in such names as Legg Mason requests upon
reasonable notice prior to such Optional Closing Date and will be made available
for checking and packaging at the above office of DTC or its designated
custodian, unless the Representatives shall otherwise instruct at a reasonable
time in advance of such Optional Closing Date.

 

4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Offered Securities for sale to the public as set forth in
the Prospectus.

 

5. Certain Agreements of the Company and the Selling Shareholders. The Company
and the Selling Shareholders agree with the several Underwriters and, as
applicable, the Company agrees with the Selling Shareholders that:

 

(a) If the Effective Time of the Initial Registration Statement is prior to the
execution and delivery of this Agreement, the Company will file the Prospectus
with the Commission pursuant to and in accordance with subparagraph (1) (or, if
applicable and if consented to by Legg Mason, subparagraph (4)) of Rule 424(b)
not

 

8



--------------------------------------------------------------------------------

later than the earlier of (A) the second business day following the execution
and delivery of this Agreement or (B) the fifteenth business day after the
Effective Date of the Initial Registration Statement.

 

The Company will advise Legg Mason promptly of any such filing pursuant to Rule
424(b). If the Effective Time of the Initial Registration Statement is prior to
the execution and delivery of this Agreement and an additional registration
statement is necessary to register a portion of the Offered Securities under the
Act but the Effective Time thereof has not occurred as of such execution and
delivery, the Company will file the additional registration statement or, if
filed, will file a post-effective amendment thereto with the Commission pursuant
to and in accordance with Rule 462(b) on or prior to 10:00 P.M., Baltimore time,
on the date of this Agreement or, if earlier, on or prior to the time the
Prospectus is printed and distributed to any Underwriter, or will make such
filing at such later date as shall have been consented to by Legg Mason.

 

(b) The Company will advise Legg Mason promptly of any proposal to amend or
supplement the initial or any additional registration statement as filed or the
related prospectus or the Initial Registration Statement, the Additional
Registration Statement (if any) or the Prospectus and will not effect such
amendment or supplementation without the consent of Legg Mason; and the Company
will also advise Legg Mason promptly of the effectiveness of each Registration
Statement (if its Effective Time is subsequent to the execution and delivery of
this Agreement) and of any amendment or supplementation of a Registration
Statement or the Prospectus and of the institution by the Commission of any stop
order proceedings in respect of a Registration Statement and will use its best
efforts to prevent the issuance of any such stop order and to obtain as soon as
possible its lifting, if issued.

 

(c) If, at any time when a prospectus relating to the Offered Securities is
required to be delivered under the Act in connection with sales by any
Underwriter or dealer, any event occurs as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary at any time to amend the Prospectus to comply
with the Act, the Company will promptly notify Legg Mason and the Selling
Shareholders of such event and will promptly prepare and file with the
Commission, at its own expense, an amendment or supplement which will correct
such statement or omission or an amendment which will effect such compliance.
Neither the consent of Legg Mason to, nor the Underwriters’ delivery of, any
such amendment or supplement shall constitute a waiver of any of the conditions
set forth in Section 6.

 

(d) As soon as practicable, but not later than the Availability Date (as defined
below), the Company will make generally available to its securityholders an
earnings statement covering a period of at least 12 months beginning after the
Effective Date of the Initial Registration Statement (or, if later, the
Effective Date of the Additional Registration Statement) which will satisfy the
provisions of Section 11(a) of the Act. For the purpose of the preceding
sentence, “Availability Date” means the 45th day after the end of the fourth
fiscal quarter following the fiscal quarter that includes such Effective Date,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter.

 

(e) The Company will furnish to the Representatives copies of each Registration
Statement one (1) of which will be signed and will include all exhibits), each
related preliminary prospectus, and, so long as a prospectus relating to the
Offered Securities is required to be delivered under the Act in connection with
sales by any Underwriter or dealer, the Prospectus and all amendments and
supplements to such documents, in each case in such quantities as Legg Mason
reasonably requests. The Prospectus shall be so furnished on or prior to 3:00
P.M., Baltimore time, on the business day following the later of the execution
and delivery of this Agreement or the Effective Time of the Initial Registration
Statement. All other such documents shall be so furnished as soon as available.
The Company will pay the expenses of printing and distributing to the
Underwriters all such documents.

 

(f) The Company will arrange for the qualification of the Offered Securities for
sale under the laws of such jurisdictions as Legg Mason designates and will
continue such qualifications in effect so long as required for the distribution.

 

9



--------------------------------------------------------------------------------

(g) For a period of 90 days after the date of the public offering of the Offered
Securities, the Company will not offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act relating to, any additional shares of its
Securities or securities convertible into or exchangeable or exercisable for any
shares of its Securities, or publicly disclose the intention to make any such
offer, sale, pledge, disposition or filing, without the prior written consent of
Legg Mason except issuances of Securities pursuant to the conversion or exchange
of convertible or exchangeable securities or the exercise of warrants or
options, in each case outstanding on the date hereof, grants of stock options
pursuant to the terms of a plan in effect on the date hereof or issuances of
Securities pursuant to the exercise of such options, issuances of Securities in
an acquisition transaction, or the filing of registration statements on Form S-8
relating to benefit plans or on Form S-4 relating to a business combination
transaction under Rule 145 of the Act.

 

(h) The Company agrees with the several Underwriters and the Selling
Shareholders that the Company will pay all expenses incident to the performance
of the obligations of the Company and the Selling Shareholders under this
Agreement, for any filing fees and other expenses (including fees and
disbursements of counsel) in connection with qualification of the Offered
Securities for sale under the laws of such jurisdictions as Legg Mason
designates and the printing of memoranda relating thereto, for the filing fee
incident to the review by the NASD of the Offered Securities, for any travel
expenses of the Company’s officers and employees and any other expenses of the
Company in connection with attending or hosting meetings with prospective
purchasers of the Offered Securities, for any transfer taxes on the sale by the
Selling Shareholders of the Offered Securities to the Underwriters and for
expenses incurred in distributing preliminary prospectuses and the Prospectus
(including any amendments and supplements thereto) to the Underwriters.

 

(i) Each Selling Shareholder agrees, for a period of 90 days after the date of
the public offering of the Offered Securities, not to offer, sell, contract to
sell, pledge (other than pledges of Securities as security for personal or
business loans) or otherwise dispose of, directly or indirectly, any additional
shares of the Securities of the Company or securities convertible into or
exchangeable or exercisable for any shares of Securities, enter into a
transaction which would have the same effect, or enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the Securities, whether any such aforementioned
transaction is to be settled by delivery of the Securities or such other
securities, in cash or otherwise, or publicly disclose the intention to make any
such offer, sale, pledge or disposition, or enter into any such transaction,
swap, hedge or other arrangement, without, in each case, the prior written
consent of Legg Mason.

 

6. Conditions of the Obligations of the Underwriters. The obligations of the
several Underwriters to purchase and pay for the Firm Securities on the First
Closing Date and the Optional Securities to be purchased on each Optional
Closing Date will be subject to the accuracy of the representations and
warranties on the part of the Company and the Selling Shareholders herein, to
the accuracy of the statements of Company officers made pursuant to the
provisions hereof, to the performance by the Company and the Selling
Shareholders of their obligations hereunder and to the following additional
conditions precedent:

 

(a) The Representatives shall have received a letter, dated the date of delivery
thereof (which, if the Effective Time of the Initial Registration Statement is
prior to the execution and delivery of this Agreement, shall be on or prior to
the date of this Agreement or, if the Effective Time of the Initial Registration
Statement is subsequent to the execution and delivery of this Agreement, shall
be prior to the filing of the amendment or post-effective amendment to the
registration statement to be filed shortly prior to such Effective Time), of
Ernst & Young LLP confirming that they are an independent registered public
accounting firm within the meaning of the Act and the applicable published Rules
and Regulations thereunder and stating to the effect that:

 

(i) in their opinion the financial statements as of December 31, 2003 and
2002and for each of the three years in the period ended December 31, 2003,
examined by them and included or incorporated by reference in the Registration
Statements comply as to form in all material respects with the applicable
accounting requirements of the Act and the related published Rules and
Regulations;

 

10



--------------------------------------------------------------------------------

(ii) they have performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in Statement of Auditing Standards (SAS) No. 100, Interim Financial
Information, on the unaudited financial statements as of and for the three month
period ended March 31, 2004, included or incorporated by reference in the
Registration Statements, and a review of the interim financial information as
described in SAS No. 100, Interim Financial Information, on the unaudited
financial statements as of and for such periods included or incorporated by
reference in the Registration Statements;

 

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A) the unaudited financial statements included or incorporated by reference in
the Registration Statements do not comply as to form in all material respects
with the applicable accounting requirements of the Act and the related published
Rules and Regulations or any material modifications should be made to such
unaudited financial statements for them to be in conformity with GAAP;

 

(B) at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, there was any change in the capital stock or any
increase in short-term indebtedness or long-term debt of the Company and its
consolidated subsidiaries or, at the date of the latest available balance sheet
read by such accountants, there was any decrease in consolidated net current
assets or net assets, as compared with amounts shown on the latest balance sheet
included in the Prospectus; or

 

(C) for the period from the closing date of the latest income statement included
or incorporated by reference in the Prospectus to the closing date of the latest
available income statement read by such accountants there were any decreases, as
compared with the corresponding period of the previous year and with the period
of corresponding length ended the date of the latest income statement included
in the Prospectus, in consolidated net operating revenues or in the total or per
share amounts of consolidated net income;

 

except in all cases set forth in clauses (B) and (C) above for changes,
increases or decreases which the Prospectus discloses have occurred or may occur
or which are described in such letter;

 

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the
Registration Statements (in each case to the extent that such dollar amounts,
percentages and other financial information are derived from the general
accounting records of the Company and its Subsidiaries subject to the internal
controls of the Company’s accounting system or are derived directly from such
records by analysis or computation) with the results obtained from inquiries, a
reading of such general accounting records and other procedures specified in
such letter and have found such dollar amounts, percentages and other financial
information to be in agreement with such results, except as otherwise specified
in such letter.

 

For purposes of this subsection, (i) if the Effective Time of the Initial
Registration Statements is subsequent to the execution and delivery of this
Agreement, “Registration Statements” shall mean the initial registration
statement as proposed to be amended by the amendment or post-effective amendment
to be filed shortly prior to its Effective Time, (ii) if the Effective Time of
the Initial Registration Statements is prior to the execution and delivery of
this Agreement but the Effective Time of the Additional Registration Statement
is subsequent to such execution and delivery, “Registration Statements” shall
mean the Initial Registration Statement and the additional registration
statement as proposed to be filed or as proposed to be amended by the
post-effective amendment to be filed shortly prior to its Effective Time, and
(iii) “Prospectus” shall mean the prospectus included in the Registration
Statements.

 

11



--------------------------------------------------------------------------------

(b) If the Effective Time of the Initial Registration Statement is not prior to
the execution and delivery of this Agreement, such Effective Time shall have
occurred not later than 10:00 P.M., Baltimore time, on the date of this
Agreement or such later date as shall have been consented to by Legg Mason. If
the Effective Time of the Additional Registration Statement (if any) is not
prior to the execution and delivery of this Agreement, such Effective Time shall
have occurred not later than 10:00 P.M., Baltimore time, on the date of this
Agreement or, if earlier, the time the Prospectus is printed and distributed to
any Underwriter, or shall have occurred at such later date as shall have been
consented to by Legg Mason. If the Effective Time of the Initial Registration
Statement is prior to the execution and delivery of this Agreement, the
Prospectus shall have been filed with the Commission in accordance with the
Rules and Regulations and Section 5(a) of this Agreement. Prior to such Closing
Date, no stop order suspending the effectiveness of a Registration Statement
shall have been issued, and no proceedings for that purpose shall have been
instituted or, to the knowledge of any Selling Shareholder, the Company or the
Representatives, shall be contemplated by the Commission.

 

(c) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its Subsidiaries taken as one
enterprise which, in the judgment of the Representatives, is material and
adverse and makes it impractical or inadvisable to proceed with completion of
the public offering or the sale of and payment for the Offered Securities; (ii)
any downgrading in the rating of any debt securities of the Company by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act), or any public announcement that any such
organization has under surveillance or review its rating of any debt securities
of the Company (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating); (iii) any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls as would, in
the judgment of the Representatives, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Offered Securities,
whether in the primary market or in respect of dealings in the secondary market;
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange or the Nasdaq National Market, or any
setting of minimum prices for trading on such exchange or market, or any
suspension of trading of any securities of the Company on any exchange or market
or in the over-the-counter market; (v) any banking moratorium declared by U.S.
Federal or New York authorities; (vi) any major disruption of settlements of
securities or clearance services in the United States; or (vii) any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any declaration of war by Congress or any other national or
international calamity or emergency if, in the judgment of the Representatives,
the effect of any such attack, outbreak, escalation, act, declaration, calamity
or emergency, singly or together with any other event specified in this clause
(vii), makes it impractical or inadvisable to proceed with completion of the
public offering or the sale of and payment for the Offered Securities.

 

(d) The Representatives shall have received an opinion, dated such Closing Date,
of Womble Carlyle Sandridge & Rice, PLLC, counsel for the Company, to the effect
that:

 

(i) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the Commonwealth of Virginia, with corporate
power and authority to own its properties and conduct its business as described
in the Prospectus; and the Company is duly qualified to do business as a foreign
corporation in good standing in North Carolina;

 

(ii) The Offered Securities delivered on such Closing Date and all other
outstanding shares of the Common Stock of the Company have been duly authorized;
all outstanding shares of capital stock of the Company are, and, when the
Offered Securities are delivered and paid for in accordance with this Agreement
on such Closing Date, such Offered Securities will be, validly issued, fully
paid and nonassessable and will conform to the description thereof contained in
the Prospectus; and (A) the shareholders of the Company have no statutory
preemptive rights with respect to the Securities, and (B) to the knowledge of
such counsel, the shareholders of the Company have no contractual preemptive
rights with respect to the Securities;

 

12



--------------------------------------------------------------------------------

(iii) Except as set forth in the Prospectus, to such counsel’s knowledge, there
are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Act with respect to any securities of the
Company owned or to be owned by such person or to require the Company to include
such securities in the securities registered pursuant to the Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act;

 

(iv) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
the Company for the consummation of the transactions contemplated by this
Agreement in connection with the sale of the Offered Securities, except such as
have been obtained and made under the Act and such as may be required under
state securities laws or the by-laws or rules and regulations of the NASD;

 

(v) The execution and delivery of this Agreement and the consummation of the
transactions therein contemplated (A) to such counsel’s knowledge, do not
violate any applicable law or any order of any court or governmental authority
that is binding on the Company, any of its Subsidiaries, or any of their
assets(except that such counsel need not express an opinion regarding any
federal securities laws or Blue Sky or state securities laws) , (B) do not
violate or constitute a breach or default under any loan agreement, indenture,
mortgage, deed of trust or other agreement or instrument filed as an exhibit to
or incorporated by reference in the Registration Statement, the Company’s Annual
Report on Form 10-K for the year ended December 31, 2003, or the Company’s
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2004, and June
30, 2004, to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries is bound or to which any of the
properties of the Company or any of its Subsidiaries is subject, and (C) do not
violate the charter or by-laws of the Company or any of its Subsidiaries, except
where a breach, violation or default of the type specified in clause (B) above
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect;

 

(vi) The Company is not and, after giving effect to the offering and sale of the
Offered Securities and the application of the proceeds thereof as described
under the caption “Use of Proceeds” in the Prospectus will not be, required to
be registered as an “investment company” as such term is defined in the
Investment Company Act of 1940;

 

(vii) The Initial Registration Statement was declared effective under the Act as
of the date and time specified in such opinion, the Additional Registration
Statement (if any) was filed and became effective under the Act as of the date
and time (if determinable) specified in such opinion, the Prospectus either was
filed with the Commission pursuant to the subparagraph of Rule 424(b) specified
in such opinion on the date specified therein or was included in the Initial
Registration Statement or the Additional Registration Statement (as the case may
be), and, to the knowledge of such counsel, no stop order suspending the
effectiveness of a Registration Statement or any part thereof has been issued
and no proceedings for that purpose have been instituted or are pending or
contemplated under the Act, and each Registration Statement and the Prospectus,
and each amendment or supplement thereto, as of their respective effective or
issue dates, complied as to form in all material respects with the requirements
of the Act and the Rules and Regulations; and the reports incorporated by
reference in the Prospectus, when they were filed with the Commission complied
as to form in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Commission thereunder;

 

(viii) The descriptions in the Registration Statements and Prospectus of
statutes, legal and governmental proceedings and contracts and other documents
are accurate in all material respects and fairly present in all material
respects the information required to be shown (with the exception of the
descriptions regarding government regulation, as to which we express no
opinion); and such counsel

 

13



--------------------------------------------------------------------------------

do not know of any legal or governmental proceedings required to be described in
a Registration Statement or the Prospectus which are not described as required
or of any contracts or documents of a character required to be described in a
Registration Statement or the Prospectus or to be filed as exhibits to a
Registration Statement which are not described and filed as required; it being
understood that such counsel need express no opinion as to the financial
statements or other financial or statistical data contained or incorporated by
reference in the Registration Statements or the Prospectus; and

 

(ix) This Agreement has been duly authorized, executed and delivered by the
Company.

 

In addition to the matters set forth above, such counsel shall also include a
statement to the effect that, in the course of its assistance in the preparation
of the Registration Statements and the Prospectus, such counsel has participated
in conferences with officers and other representatives of the Company, the
Underwriters, counsel for the Underwriters and representatives of the
independent public accountants of the Company, at which conferences the contents
of the Registration Statements and the Prospectus were discussed, that such
counsel has considered the matters required to be stated therein and the
statements contained therein, and that although such counsel does not pass on
and does not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Registration Statements or the
Prospectus, and such counsel has not independently verified the accuracy,
completeness or fairness of such statements except as specified in subsection
(ix) above, on the basis of the foregoing and the information that was disclosed
to such counsel, (i) no information came to such counsel’s attention that leads
such counsel to believe that the Registration Statement (including any document
filed under the Exchange Act and incorporated by reference therein), as of its
effective date (but after giving effect to changes incorporated pursuant to Rule
430A under the Act), contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (except for the financial statements,
including the notes and schedules thereto and the auditor’s report thereon, or
any other financial or statistical data or accounting information set forth or
referred to in the Registration Statement or any document incorporated therein
by reference or any exhibits thereto, as to which such counsel expresses no
view), and (ii) no information has come to such counsel’s attention that leads
such counsel to believe that the Prospectus, as of its date or the date of such
counsel’s opinion, contained or contains any untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except for the financial statements, including the notes and
schedules thereto and the auditor’s report thereon, or any other financial or
statistical data or accounting information set forth or referred to in the
Prospectus or any document incorporated therein by reference or any exhibits
thereto, as to which such counsel expresses no view).

 

(e) The Representatives shall have received an opinion, dated such Closing Date,
of Joel B. McCarty, Jr., Senior Vice President, General Counsel and Secretary of
the Company, to the effect that:

 

(i) The Company is duly qualified to do business as a foreign corporation in
good standing in all jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect; and

 

(ii) The descriptions in the Registration Statements and Prospectus of
government regulation are accurate in all material respects and fairly present
in all material respects the information required to be shown.

 

(f) The Representatives shall have received opinions, dated such Closing Date,
of Edwards & Angell LLP, in the case of the Earl E. Congdon Intangibles Trust,
of Hirschler Fleischer, P.C., in the case of the John R. Congdon Revocable
Trust, the John R. Congdon, Jr. Revocable Trust, the Susan C. Terry Revocable
Trust, and the Jeffrey W. Congdon Revocable Trust, and of Keziah, Gates & Samet,
L.L.P., in the case of the David S. Congdon Revocable Trust, dated 12/3/91, the
Audrey L. Congdon Revocable Trust, and the Karen Congdon Pigman Revocable Trust,
in each case to the effect that:

 

14



--------------------------------------------------------------------------------

(i) To the knowledge of such counsel, (A) each Selling Shareholder for whom the
opinion is provided has valid and unencumbered title to the Offered Securities
to be sold by such Selling Shareholder on each Closing Date which Offered
Securities are represented by the certificates being concurrently deposited with
American Stock Transfer & Trust Company, as custodian (the “Custodian”),
pursuant to the Custody Agreement (the “Custody Agreement”), between such
Selling Shareholder and the Custodian, and has full right, power and authority
to sell, assign, transfer and deliver the Offered Securities delivered by such
Selling Shareholder on such Closing Date hereunder, and (B) upon delivery
thereof and payment therefor in accordance with this Agreement, and assuming
such Underwriters are bona fide purchasers, the several Underwriters will have
acquired valid and unencumbered title to the Offered Securities purchased by
them from such Selling Shareholder on such Closing Date hereunder;

 

(ii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
any Selling Shareholder for whom the opinion is provided for the consummation of
the transactions contemplated by this Agreement or the Custody Agreement in
connection with the sale of the Offered Securities sold by such Selling
Shareholders, except such as have been obtained and made under the Act and such
as may be required under state securities laws or the by-laws or rules and
regulations of the NASD;

 

(iii) The execution, delivery and performance of this Agreement and the Custody
Agreement and the consummation of the transactions herein and therein
contemplated will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under (A) any statute, any rule, or
regulation that such counsel has, in the exercise of customary professional
diligence, recognized as applicable to any Selling Shareholder for whom the
opinion is provided or to transactions of the type contemplated by this
Agreement or the Custody Agreement (except that such counsel need not express an
opinion regarding any federal securities laws or Blue Sky or state securities
laws) or, to such counsel’s knowledge, any order of any governmental agency or
body or any court having jurisdiction over any Selling Shareholder for whom the
opinion is provided or any of their properties or (B) to such counsel’s
knowledge, any agreement or instrument to which any Selling Shareholder for whom
the opinion is provided is a party or by which any such Selling Shareholder is
bound or to which any of the properties of any such Selling Shareholder is
subject;

 

(iv) This Agreement has been duly authorized, executed and delivered by each
Selling Shareholder for whom the opinion is provided; and

 

(v) Each of the Custody Agreement and the Power of Attorney, dated the date of
the Custody Agreement, of each Selling Shareholder for whom the opinion is
provided has been duly authorized, executed and delivered by such Selling
Shareholder and constitutes a valid and legally binding obligation of such
Selling Shareholder enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(g) The Representatives shall have received from Scudder Law Firm, P.C., L.L.O.,
counsel for the Underwriters, such opinion or opinions, dated such Closing Date,
with respect to the incorporation of the Company, the validity of the Offered
Securities delivered on such Closing Date, the Registration Statements, the
Prospectus and other related matters as the Representatives may require, and the
Selling Shareholders and the Company shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters. In rendering such opinion, Scudder Law Firm, P.C., L.L.O. may rely as
to the incorporation of the Company upon the opinion of Womble Carlyle Sandridge
& Rice, PLLC referred to above.

 

(h) The Representatives shall have received a certificate, dated such Closing
Date, of the Chief Executive Officer and the Chief Financial Officer of the
Company in which such officers, to their knowledge after reasonable
investigation, shall state that: the representations and warranties of the
Company in this Agreement are true and correct; the Company has complied with
all agreements and satisfied all conditions on

 

15



--------------------------------------------------------------------------------

its part to be performed or satisfied hereunder at or prior to such Closing
Date; no stop order suspending the effectiveness of any Registration Statement
has been issued and no proceedings for that purpose have been instituted or are
contemplated by the Commission; the Additional Registration Statement (if any)
satisfying the requirements of subparagraphs (1) and (3) of Rule 462(b) was
filed pursuant to Rule 462(b), including payment of the applicable filing fee in
accordance with Rule 111(a) or (b) under the Act, prior to the time the
Prospectus was printed and distributed to any Underwriter; and, subsequent to
the respective dates of the most recent financial statements in the Prospectus,
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
Subsidiaries taken as a whole except as set forth in the Prospectus or as
described in such certificate.

 

(i) The Representatives shall have received a letter, dated such Closing Date,
of Ernst & Young LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to such Closing Date for the purposes of
this subsection.

 

(j) On or prior to the date of this Agreement, the Representatives shall have
received lockup letters from each director and executive officer of the Company.

 

(k) Each Selling Shareholder will deliver to Legg Mason a properly completed and
executed United States Treasury Department Form W-9 (or other applicable form or
statement specified by the United States Treasury Department regulations in lieu
thereof).

 

The Selling Shareholders and the Company will furnish the Representatives with
such conformed copies of such opinions, certificates, letters and documents as
the Representatives reasonably request. Legg Mason may in its sole discretion
waive on behalf of the Underwriters compliance with any conditions to the
obligations of the Underwriters hereunder, whether in respect of an Optional
Closing Date or otherwise.

 

7. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Underwriter, its partners, members, directors and officers and
each person, if any who controls such Underwriter within the meaning of Section
15 of the Act (the “Underwriter Indemnitees”), against any losses, claims,
damages or liabilities, joint or several, to which such Underwriter may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement, the Prospectus, or any amendment or supplement
thereto, or any related preliminary prospectus, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Underwriter for any legal or other expenses reasonably
incurred by such Underwriter in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter consists of the
information described as such in subsection (c) below; and provided, further,
that with respect to any untrue statement or alleged untrue statement in or
omission or alleged omission from any preliminary prospectus, the indemnity
agreement contained in this subsection (a) shall not inure to the benefit of any
Underwriter from whom the person asserting any such losses, claims, damages or
liabilities purchased the Offered Securities concerned, to the extent that a
prospectus relating to such Offered Securities was required to be delivered by
such Underwriter under the Act in connection with such purchase and any such
loss, claim, damage or liability of such Underwriter results from the fact that
there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Offered Securities to such person, a copy of
the Prospectus (exclusive of material incorporated by reference therein) if the
Company had previously furnished copies thereof to such Underwriter.

 

(b) Each Selling Shareholder will severally, and not jointly, indemnify and hold
harmless the Underwriter Indemnitees against any losses, claims, damages or
liabilities, joint or several, to which such Underwriter may become

 

16



--------------------------------------------------------------------------------

subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement, the Prospectus, or any amendment or supplement
thereto, or any related preliminary prospectus, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Underwriter for any legal or other expenses reasonably
incurred by such Underwriter in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Selling Shareholders will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by an Underwriter
through the Representatives specifically for use therein, it being understood
and agreed that the only such information furnished by any Underwriter consists
of the information described as such in subsection (c) below; and provided,
further, that with respect to any untrue statement or alleged untrue statement
in or omission or alleged omission from any preliminary prospectus, the
indemnity agreement contained in this subsection (b) shall not inure to the
benefit of any Underwriter from whom the person asserting any such losses,
claims, damages or liabilities purchased the Offered Securities concerned, to
the extent that a prospectus relating to such Offered Securities was required to
be delivered by such Underwriter under the Act in connection with such purchase
and any such loss, claim, damage or liability of such Underwriter results from
the fact that there was not sent or given to such person, at or prior to the
written confirmation of the sale of such Offered Securities to such person, a
copy of the Prospectus (exclusive of material incorporated by reference therein)
if the Company had previously furnished copies thereof to such Underwriter. In
no event, however, shall the aggregate liability of a Selling Shareholder under
this Section 7(b) and for breaches of its representations, warranties, covenants
or agreements contained herein or otherwise exceed the amount of the net
proceeds received by such Selling Shareholder from the sale of Securities
hereunder.

 

(c) Each Underwriter will severally and not jointly indemnify and hold harmless
the Company, its directors and officers and each person, if any, who controls
the Company within the meaning of Section 15 of the Act, and each Selling
Shareholder against any losses, claims, damages or liabilities to which they or
any of them may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, the Prospectus, or any
amendment or supplement thereto, or any related preliminary prospectus, or arise
out of or are based upon the omission or the alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through the Representatives
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by the Company and each Selling Shareholder in connection
with investigating or defending any such loss, claim, damage, liability or
action as such expenses are incurred, it being understood and agreed that the
only such information furnished by any Underwriter consists of the following
information in the Prospectus furnished on behalf of each Underwriter: (A) the
concession and reallowance figures appearing in the fourth paragraph under the
caption “Underwriting”; and (B) the information related to stabilizing
transactions appearing in the tenth paragraph (solely with respect to the
representations of the Underwriters) under the caption “Underwriting.”

 

(d) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party under subsection
(a), (b) or (c) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a), (b) or (c) above
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a), (b) or (c) above. In case any such action is brought against any
indemnified party and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel satisfactory to such indemnified party (who shall
not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in

 

17



--------------------------------------------------------------------------------

connection with the defense thereof other than reasonable costs of investigation
so long as the indemnifying party continues to diligently defend such action
with counsel satisfactory to the indemnified party. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such (i) settlement includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.

 

(e) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Shareholders on the one hand and the Underwriters on the
other from the offering of the Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Selling Shareholders on
the one hand and the Underwriters on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities as
well as any other relevant equitable considerations. The relative benefits
received by the Company and the Selling Shareholders on the one hand and the
Underwriters on the other shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Company and the Selling Shareholders bear to the total underwriting discounts
and commissions received by the Underwriters. As between the Company and the
Selling Shareholders only, however, the relative benefits shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company and each Selling Shareholder,
respectively. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Shareholders or the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (e) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (e). The Company, the Selling
Shareholders and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this subsection (e) were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (e).
Notwithstanding the provisions of this subsection (e), no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling
Shareholder shall be required to contribute more than the net proceeds received
by such Selling Shareholder from the sale of Securities hereunder. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Underwriters’ obligations in this
subsection (e) to contribute are several in proportion to their respective
underwriting obligations and not joint.

 

(f) The obligations of the Company and the Selling Shareholders under this
Section shall be in addition to any liability which the Company and the Selling
Shareholders may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls any Underwriter within the
meaning of the Act; and the obligations of the Underwriters under this Section
shall be in addition to any liability which the respective Underwriters may
otherwise have and shall extend, upon the same terms and conditions, to each
director of the Company, to each officer of the Company who has signed a
Registration Statement and to each person, if any, who controls the Company
within the meaning of the Act.

 

8. Default of Underwriters. If any Underwriter or Underwriters default in their
obligations to purchase Offered Securities hereunder on either the First or any
Optional Closing Date and the aggregate number of shares of Offered Securities
that such defaulting Underwriter or Underwriters agreed but failed to purchase
does not exceed 10% of the total number of shares of Offered Securities that the
Underwriters are obligated to purchase on such Closing Date, Legg Mason may make
arrangements satisfactory to the Company and the Selling Shareholders for the
purchase of such

 

18



--------------------------------------------------------------------------------

Offered Securities by other persons, including any of the Underwriters, but if
no such arrangements are made by such Closing Date, the non-defaulting
Underwriters shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Offered Securities that such defaulting
Underwriters agreed but failed to purchase on such Closing Date. If any
Underwriter or Underwriters so default and the aggregate number of shares of
Offered Securities with respect to which such default or defaults occur exceeds
10% of the total number of shares of Offered Securities that the Underwriters
are obligated to purchase on such Closing Date and arrangements satisfactory to
Legg Mason, the Company and the Selling Shareholders for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Underwriter, the Company or the Selling Shareholders, except as
provided in Section 9 (provided that if such default occurs with respect to
Optional Securities after the First Closing Date, this Agreement will not
terminate as to the Firm Securities or any Optional Securities purchased prior
to such termination). As used in this Agreement, the term “Underwriter” includes
any person substituted for an Underwriter under this Section. Nothing herein
will relieve a defaulting Underwriter from liability for its default.

 

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Shareholders, of the Company or its officers and of the several
Underwriters set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Underwriter, any Selling
Shareholder, the Company or any of their respective representatives, officers or
directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If this Agreement is terminated pursuant to Section
8 or if for any reason the purchase of the Offered Securities by the
Underwriters is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company, the Selling Shareholders, and the Underwriters
pursuant to Section 7 shall remain in effect, and if any Offered Securities have
been purchased hereunder the representations and warranties in Section 2 and all
obligations under Section 5 shall also remain in effect. If the purchase of the
Offered Securities by the Underwriters is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 8
or the occurrence of any event specified in clause (iii), (iv), (v), (vi) or
(vii) of Section 6(c), the Company will reimburse the Underwriters for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.

 

10. Notices. All communications hereunder will be in writing and, if sent to the
Underwriters, will be mailed, delivered or telegraphed and confirmed to the
Representatives, c/o Legg Mason Wood Walker Incorporated, 100 Light Street,
Baltimore, Maryland 21202, Attention: Alexsander Stewart, with a copy, which
shall not constitute notice, to Scudder Law Firm, P.C., L.L.O., 411 S. 13th
Street, Suite 200, Lincoln, Nebraska 68508, Attention: Heidi Hornung-Scherr, or,
if sent to the Company or the Selling Shareholders or any of them, will be
mailed, delivered or telegraphed and confirmed to 500 Old Dominion Way,
Thomasville, North Carolina 27360, Attention: J. Wes Frye and Joel B. McCarty,
Jr., with a copy, which shall not constitute notice, to Womble Carlyle Sandridge
& Rice, PLLC, One Wachovia Center, Suite 3500, 301 South College Street,
Charlotte, North Carolina 28202 Attention: Garza Baldwin, III; provided,
however, that any notice to an Underwriter pursuant to Section 7 will be mailed,
delivered or telegraphed and confirmed to such Underwriter.

 

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective personal representatives and successors
and the officers and directors and controlling persons referred to in Section 7,
and no other person will have any right or obligation hereunder.

 

12. Representation. The Representatives will act for the several Underwriters in
connection with the transactions contemplated by this Agreement, and any action
under this Agreement taken by the Representatives jointly or by Legg Mason will
be binding upon all the Underwriters.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of laws.

 

19



--------------------------------------------------------------------------------

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the State of New York in any suit or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

If the foregoing is in accordance with the Representatives’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Selling Shareholders, the
Company and the several Underwriters in accordance with its terms.

 

Very truly yours,

 

OLD DOMINION FREIGHT LINE, INC By:  

/s/ Earl E. Congdon

--------------------------------------------------------------------------------

Name:   Earl E. Congdon Title:   Chairman and Chief Executive Officer

 

20



--------------------------------------------------------------------------------

 

THE DAVID S. CONGDON REVOCABLE TRUST, DATED 12/3/91

By  

/s/ David S. Congdon, Trustee

--------------------------------------------------------------------------------

    David S. Congdon, as Trustee

 

THE EARL E. CONGDON INTANGIBLES TRUST

By  

/s/ David S. Congdon, Trustee

--------------------------------------------------------------------------------

    David S. Congdon, as Trustee

 

THE JOHN R. CONGDON REVOCABLE TRUST

By  

/s/ John R. Congdon, Trustee

--------------------------------------------------------------------------------

    John R. Congdon, as Trustee

 

THE JOHN R. CONGDON, JR. REVOCABLE TRUST

By  

/s/ John R. Congdon Jr., Trustee

--------------------------------------------------------------------------------

    John R. Congdon, Jr., as Trustee

 

THE AUDREY L. CONGDON REVOCABLE TRUST

By  

/s/ Audrey L. Congdon, Trustee

--------------------------------------------------------------------------------

    Audrey L. Congdon, as Trustee

 

THE JEFFREY W. CONGDON REVOCABLE TRUST

By  

/s/ Jeffrey W. Congdon, Trustee

--------------------------------------------------------------------------------

    Jeffrey W. Congdon, as Trustee

 

THE KAREN CONGDON PIGMAN REVOCABLE TRUST

By  

/s/ Karen Congdon Pigman, Trustee

--------------------------------------------------------------------------------

    Karen Congdon Pigman, as Trustee

 

THE SUSAN C. TERRY REVOCABLE TRUST

By  

/s/ Susan C. Terry, Trustee

--------------------------------------------------------------------------------

    Susan C. Terry, as Trustee

 

21



--------------------------------------------------------------------------------

 

The foregoing Underwriting Agreement is hereby confirmed and

accepted as of the date first above written.

 

LEGG MASON WOOD WALKER, INCORPORATED

BB&T CAPITAL MARKETS, A DIVISION OF SCOTT &
STRINGFELLOW, INC.

STEPHENS INC.

 

Acting on behalf of themselves and as the
Representatives of the several Underwriters.

 

BY LEGG MASON WOOD WALKER, INCORPORATED By  

/s/ E. Bradley, Jr.

--------------------------------------------------------------------------------

    Authorized Representative

 

22



--------------------------------------------------------------------------------

SCHEDULE A

 

Selling Shareholder   

Number of

Firm Securities

to be Sold

--------------------------------------------------------------------------------

The David S. Congdon Revocable Trust, dated 12/3/91

   185,000

The Earl E. Congdon Intangibles Trust

   480,000

The John R. Congdon Revocable Trust

   480,000

The John R. Congdon, Jr. Revocable Trust

   185,000

The Audrey L. Congdon Revocable Trust

   185,000

The Jeffrey W. Congdon Revocable Trust

   185,000

The Karen Congdon Pigman Revocable Trust

   185,000

The Susan C. Terry Revocable Trust

   185,000     

--------------------------------------------------------------------------------

Total

   2,070,000     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE B

 

Underwriter   

Number of

Firm Securities

to be Purchased

--------------------------------------------------------------------------------

Legg Mason Wood Walker Incorporated

   976,000

BB&T Capital Markets, a division of Scott & Stringfellow, Inc.

   732,000

Stephens Inc.

   732,000     

--------------------------------------------------------------------------------

Total

   2,440,000     

--------------------------------------------------------------------------------